            Case 6:19-cv-01364-AA Document 15 Filed 10/28/19 Page 1 of 1
             Case: 19-35842, 10/28/2019, ID: 11480509, DktEntry: 2, Page 1 of 1




                       UNITED STATES COURT OF APPEALS                      FILED
                              FOR THE NINTH CIRCUIT                        OCT 28 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
DENNIS RAYBOULD,                                   No.   19-35842

                   Plaintiff-Appellant,            D.C. No. 6:19-cv-01364-AA
                                                   District of Oregon,
  v.                                               Eugene

RUSHMORE LOAN MANAGEMENT                           ORDER
SERVICES, LLC; et al.,

                   Defendants-Appellees.

Before: SILVERMAN, McKEOWN, and RAWLINSON, Circuit Judges.

       A review of the record demonstrates that this court lacks jurisdiction over

this appeal because the orders challenged in the appeal are not final or appealable.

See 28 U.S.C. § 1291; Medhekar v. United States Dist. Court, 99 F.3d 325, 326

(9th Cir. 1996) (discovery orders not immediately appealable). Consequently, this

appeal is dismissed for lack of jurisdiction.

       DISMISSED.




MF/Pro Se
